Order entered December 18, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-20-00952-CR

                   KADARIUS DEMOND BARRETT, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the 282nd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F15-00170-S

                                       ORDER

         We REINSTATE this appeal.

         We abated for the appointment of counsel. On December 18, 2020, the

district clerk filed the clerk’s record which contains the appointment. We DIRECT

the Clerk to list John Daniel Oliphant as counsel for appellant. All future

correspondence should be sent to Mr. Oliphant at the address on file with the

Court.

         Appellant’s brief is due January 29, 2021.
       We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; to Kadarius Demond

Barrett, 20018788, North Tower 6 east 05, Dallas, TX 75266; and counsel for all

parties.

                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE